              Case 2:20-cv-00088-TSZ Document 20 Filed 12/11/20 Page 1 of 3




 1                                                                      The Honorable Thomas S. Zilly
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   TSUNG H HSU,
10
                                Plaintiff,                   No. C20-0088 TSZ
11
             v.                                              STIPULATION AND ORDER RE:
12                                                           FED. R. CIV. P. 35 EXAMINATION
     NORTHWESTERN MUTUAL LIFE                                OF PLAINTIFF TSUNG H. HSU
13   INSURANCE COMPANY,
14
                                Defendant.
15

16                                             STIPULATION

17           The parties through their attorneys of record stipulate:

18           1.       Plaintiff Tsung H. Hsu shall be examined by Dr. Patrick Bays pursuant to Fed. R.

19   Civ. P. 35 concerning the condition Dr. Hsu alleged in paragraph 2.3 of his Complaint.

20           2.       The examination by Dr. Bays shall occur the office of Dr. Bays in Seattle,

21   Washington on December 14, 2020 at 10:00am and shall last approximately 3 hours.

22           3.       The examination shall consist of an interview, a physical examination, a physical

23   examination of the alleged condition, and obtaining certain bodily measurements. The examination

24   shall not consist of any invasive tests or imaging.

25           4.       A report of the examination by Dr. Bays, which meets the requirements of Fed. R.

26   Civ. P. 35(b), shall be delivered to Dr. Hsu through his counsel no later than 45 days following the

27   examination.

                                                                               Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR CR 35 EXAMINATION - 1                                    L AW O FFICE S
     (C20-0088 TSZ)                                                               1201 Third Avenue, Suite 2200
                                                                                    Seattle, WA 98101-3045
                                                                             206.622.3150 main · 206.757.7700 fax
               Case 2:20-cv-00088-TSZ Document 20 Filed 12/11/20 Page 2 of 3




 1           5.       A report of any subsequent examination of Dr. Hsu by any other examiner

 2   concerning the alleged injuries shall be delivered to Defendant by no later than 45 days after the

 3   date of examination.

 4           6.       Tsung H. Hsu is entitled to have one representative present during the examination

 5   by Dr. Bays, with the option to record the examinations by audio and video means in an unintrusive

 6   manner.

 7

 8           DATED this 9th day of December, 2020.

 9
      ROY LAW GROUP                                  DAVIS WRIGHT TREMAINE LLP
10

11    By: /s/ Jesse Cowell                           By:/s/ Sarah E. Cox
      Jesse Cowell, WSBA #43559                      James E. Howard, WSBA #37259
12    1000 SW Broadway, #900                         Sarah E. Cox, WSBA #46703
      Portland, OR 97205                             920 Fifth Ave., Ste. 3300
13    Phone: (503) 206-4313                          Seattle, WA 98104
      Fax: (855) 344-1726                            Phone: 206.622.3150
14
                                                     Fax: 206.757.7700
15    Attorneys for Plaintiff                        Email: jimhoward@dwt.com
                                                             sarahcox@dwt.com
16
                                                     Attorneys for Defendant
17

18

19                                                 ORDER

20           Based upon the above set out stipulation of the parties, IT IS ORDERED that the

21   examination of Plaintiff Tsung H. Hsu by Dr. Patrick Bays, DO shall proceed as set forth above.

22           DATED this 11th day of December, 2020.
23

24
                                                   A
                                                   Thomas S. Zilly
25                                                 United States District Judge

26

27
                                                                                 Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR CR 35 EXAMINATION - 2                                      L AW O FFICE S
     (C20-0088 TSZ)                                                                 1201 Third Avenue, Suite 2200
                                                                                      Seattle, WA 98101-3045
                                                                               206.622.3150 main · 206.757.7700 fax
              Case 2:20-cv-00088-TSZ Document 20 Filed 12/11/20 Page 3 of 3




 1
      Presented by:
 2

 3    ROY LAW GROUP

 4    By: /s/ Jesse Cowell
      Jesse Cowell, WSBA #43559
 5
      1000 SW Broadway, #900
 6    Portland, OR 97205
      Phone: (503) 206-4313
 7    Fax: (855) 344-1726
 8    Attorneys for Plaintiff
 9

10
      DAVIS WRIGHT TREMAINE LLP
11
      By: /s/ Sarah E. Cox
12    James E. Howard, WSBA #37259
13    Sarah E. Cox, WSBA #46703
      920 Fifth Ave., Ste. 3300
14    Seattle, WA 98104
      Phone: 206.622.3150
15    Fax: 206.757.7700
      Email: jimhoward@dwt.com
16            sarahcox@dwt.com
17
      Attorneys for Defendant
18

19

20

21

22

23

24

25

26

27
                                                                 Davis Wright Tremaine LLP
     STIPULATION AND ORDER FOR CR 35 EXAMINATION - 3                      L AW O FFICE S
     (C20-0088 TSZ)                                                 1201 Third Avenue, Suite 2200
                                                                      Seattle, WA 98101-3045
                                                               206.622.3150 main · 206.757.7700 fax
